DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Binz (WO 2011/135067; IDS 2/28/22), the Williamson Eye Institute (“Age-Related Macular Degeneration” 2010, downloaded from www.williamsoneyeinstitute.com on February 10, 2015; hereafter “Williamson”; NPL 49, IDS 2/28/22), Wolf et al. (“Phase I Mp0112 Wet AMD Study: Results of a Single Escalating Dose Study with DARPin MP0112 in Wet AMD,” ARVO 2011 Visionary Genomics, May 1-5, 2011, Fort Lauderdale, FL, Abstract for Presentation/Poster #165 conducted/presented May 2, 2011; NPL 50, IDS 2/28/22), Molecular Partners (“DARPin Technology, A Robust Platform for the Generation of Novel Therapeutic Proteins,” April 2010 downloaded from www.biotechday.ch/media/biotechday/downloads/molecularpartners.pdf on January 31, 2014; hereafter “MP”; NPL 25, IDS 2/28/22), Kovach (“Anti-VEGF Treatment Strategies for Wet AMD,” Journal of Ophthalmology, Volume 2012, pp. 1-7; hereafter “Kovach”; NPL 22, IDS 2/28/22), Gupta ("Treat and Extend: A Better Approach to Individualized Dosing for Wet AMD?" Retina Today, April 2011, pp. 59-61; NPL 13, IDS 2/28/22), and Retinal Physician (“Ideas for Managing Intravitreal Injections,” Retinal, Issue: November 2007, downloaded on January 27, 2016 from www.retinalphysician.com, pp. 1-6; hereafter “Retinal”; NPL 38, IDS 2/28/22).
Binz teaches a method of treating age-related macular degeneration (AMD) by administering a recombinant VEGF binding protein comprising SEQ ID NO: 3 (p. 3, lines 29-33; p. 4, lines 1-15; p. 17, lines 23-30, p. 20, lines 23-32). Binz teaches that the method is preferably used to treat wet-AMD (p. 20, lines 23-32), which is another name for exudative macular degeneration, as evidenced by Williamson (p. 1). The method comprises administering the recombinant binding protein by injection into the eye at a dose between 0.1 mg and 10 mg, preferably between 1 mg and 4 mg, or at a dose of about 1 mg, 2 mg, 3 mg, or 4 mg (p. 24, lns. 7-10). 
Binz does not teach the frequency of administration. However, this deficiency is remedied by the Williamson and Kovach which establish that it is within the ordinary skill of the art to optimize the frequency of administration of an anti-VEGF agent for each patient being treated for exudative macular degeneration.
Williamson states on p. 2: “With different agents and different dosing schedules, it is clear that one protocol may not be optimal for all patients.” The Williamson describes a treatment regimen combining initial monthly injections of an anti-VEGF agent followed by injections at various intervals combined with patient monitoring (pp. 2-3):
For most patients, I currently use the following schedule:
• 3-4 monthly injections with Avastin (sometimes Lucentis). OCTs done to determine response
• Supplemental fluorescein angiography to determine leakage on some visits
Once lesion becomes “dry” dosing can be less frequent. There are numerous strategies for maintenance and one single protocol will not be ideal for all patients.
• The phase 3 studies (ANCHOR and MARINA) required indefinite monthly dosing. This is rarely done in clinical practice.
• In the “Skip and Extend” regimen, if two consecutive visits show no fluid and stable vision, the injection is skipped and the patient returns in a month. As long as fluid does not recur, visits are gradually spaced out usually to a maximum of six months.
• In the “Treat and Extend” regimen, if two consecutive visits show no fluid and stable vision, an injection is given and the patient returns in 6 weeks. As long as fluid does not recur, the patient receives another injection and returns in two months. This typically continues up to a maximum of six months.

Kovach also describe individualized approaches to anti-VEGF therapy administration. For example, Kovach describe the treat and extend method with ranibizumab, which comprises three initial loading doses, and additional doses at an interval of up to 12 weeks (Section 5.2). The goal of the individualized therapy is maximize visual acuity and minimize the frequency of intravitreal injections and associated risks of treatment (Section 9).
Gupta teaches that the treat and extend regimen significantly improves visual acuity, and results in fewer patient visits, fewer injections, and a lower direct medical cost compared to continuing monthly injections (p. 61).
It would have been obvious to use an individualized therapy approach, such as “skip and extend” or “treat and extend,” taught by Williamson, Kovach, and Gupta in the method of treating wet AMD with the anti-VEGF recombinant binding protein comprising SEQ ID NO: 3 taught by Binz.  One of ordinary skill in the art would have been motivated to do so given that the administration route, intravitreal injection, is a burden on patients that can be reduced by extending the interval between follow-up injections (Kovach, Section 9). The burden that this mode of administration places on patients is further described in a November 2007 article in Retinal by physicians whose practices entail high volumes of intravitreal injections (emphasis added):
Dr. Singerman: Due to the widespread use of new treatments — anti-VEGF therapies for macular degeneration in particular — intravitreal injections occupy a significant portion of time in our offices. Certainly, there is much more to this than simply performing the injections. One of the key issues relates to properly setting patients' expectations, which directly affect how satisfied they are with their care and how they perceive the "treatment burden" placed on them. Again, "burden" may not be the best term, but I think we can agree that the frequency with which these treatments must be given is challenging for both patients and practices.
To help alleviate these challenges, we must inform patients that FDA studies indicate that monthly treatment, possibly lasting a year or more, is most effective. We risk scaring them away by recommending monthly injections for an extended period of time, but patients must be aware of the recommended dosing schedule.
Once I explain that to patients, I continue by saying that we may be able to increase the intervals between injections and we will do that as soon as possible. Taking the time to speak with patients about this is essential. In my case, I explain everything to them, but I also have a technician in the room who explains everything again. Of course, we must provide all of the legally appropriate consent forms, too, and those should be accompanied by appropriate educational materials, so patients truly understand that intravitreal injection is not a one-time event.

The physicians acknowledge that they are aware of the potential cost to efficacy that comes from reducing the administration frequency, and despite this awareness they choose to utilize the “Treat and Extend” protocol:
Dr. Brown: I am concerned, as many Retinals are, about how much potential vision gain we are sacrificing or how much loss we are allowing when we decrease injection frequency. Most of us are not doing monthly injections in every case, and we have to wonder if we are affecting patients in terms of vision gains or losses by using "treat and extend" or "treat and observe" strategies instead.

The fact that they are willing to potentially sacrifice some efficacy underscores the burden intravitreal administration places on patients.
There would have been a reasonable expectation of success given that Wolf and MP teach that this protein exhibits a greater potency and half-life compared to known anti-VEGF therapies (Wolf, abstract; MP, pp. 12-13) and has exhibited efficacy in animal and human studies over 8-16 weeks (see Wolf abstract).  
The resulting method would comprise treating exudative macular degeneration by administering to an eye three to four monthly injections of SEQ ID NO: 3, followed by a "Treat and Extend" regimen as taught by the Williamson, Kovach, and Gupta et al.
MPEP § 2144.05 II states: “’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” In the instant case, the Williamson establishes that optimization and individualized treatment are within the ordinary skill of the art (p. 2): “With different agents and different dosing schedules, it is clear that one protocol may not be optimal for all patients.” Furthermore, it would have been obvious to optimize the number of initial doses, the interval between initial doses, and the interval between the last initial dose and the additional dose, and between additional doses because there is an art-recognized need to minimize the burden placed on patients by the need for frequent intravitreal injections while maximizing visual acuity (Kovach, Section 9; Retinal). 
The number of initial doses taught by Williamson, three to four, and the number of initial doses taught by Kovach, three, is similar to the claimed three initial doses. The interval between the initial doses taught by Williamson and Kovach, monthly or 28 to 31 days, encompasses the claimed interval of 28 days. The range of intervals between the last initial dose and the additional dose, and between additional doses, taught by Williamson, six weeks to six months, and taught by Kovach, up to twelve weeks, encompasses the claimed interval of 56 days (claim 1) and 84 days (claim 19). One of ordinary skill in the art would have identified the claimed number of doses and intervals through routine experimentation in view of the prior art, satisfying all of the limitations of claims 1 and 19. Applicant has not demonstrated that the claimed intervals are critical or exhibit unexpected results.
With respect to claims 2-4 and 13-15, the effects recited in these claims would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to claims 5-6 and 16-17, Binz teaches that the binding protein further comprises a polyethylene glycol moiety of at least 5 kDa molecular weight (p. 4, lns. 1-5; p. 8, lns. 7-25).
With respect to claims 7 and 18, Binz teaches that the ankyrin repeat domain is conjugated at its C-terminus via a peptide bond to a polypeptide linker and a C-terminal Cys residue, wherein the thiol of the C-terminal Cys is further conjugated to a maleimide-coupled polyethylene glycol (p. 8, lns. 21-25; p. 18, lns. 6-26; Example 4).
With respect to claims 8 and 19, Binz teaches that the maleimide-coupled polyethylene glycol is -[3-(3-maleimido-l-oxopropyl)amino]propyl-co-methoxy-polyoxyethylene (p. 17, lns. 12-21; Example 4).
With respect to claims 9 and 20, Binz teaches that the N-terminal capping module of the ankyrin repeat domain comprises an Asp residue at position 5 (p. 13, lns. 22-36).
With respect to claim 10, Binz, Wolf, and MP teach that the binding protein is administered by intravitreal injection (Binz p. 23, ln. 4; Example 3).
With respect to claims 11 and 21, it would have been obvious to administer the ankyrin proteins of Binz to patients who are refractory to ranibizumab, bevacizumab, aflibercept, or pegaptanib therapy. The skilled artisan would have been motivated to do so given that Wolf and MP explicitly teach that ankyrin repeats that are the same as those taught by Binz exhibit a greater potency and half-life compared to known therapies (Wolf, abstract; MP, pp. 12-13) and have exhibited efficacy in animal and human studies over 8-16 weeks (see Wolf abstract).  

Conclusion
No claims are allowed.
This is a continutation of applicant's earlier Application No. 15/230,244.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/
Primary Examiner, Art Unit 1675


cmb